UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6866



MAURICE PRESTON SCOTT,

                                            Plaintiff - Appellant,

          versus


BLUE RIDGE REGIONAL JAIL AUTHORITY; DR. COHEN;
MARY ROSSER, Nurse; CAPTAIN LANGHORN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:05-cv-00281-jlk)


Submitted: September 26, 2006              Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice Preston Scott, Appellant Pro Se. Carlene Booth Johnson,
PERRY LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice     Preston   Scott    seeks   to   appeal   the   district

court’s order dismissing his 42 U.S.C. § 1983 (2000) action without

prejudice.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

September 30, 2005.    The notice of appeal was filed on May 5, 2006.

Because Scott failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                  - 2 -